Title: To George Washington from Brigadier General James Clinton, 13 May 1779
From: Clinton, James
To: Washington, George



Sir.
Albany May 13th 1779.

In consequence of your Excellencys Orders I have inclosed my answers to your Queries Respecting the Arrangement of the New York Line which I flatter myself will prove satisfactory.
I have also transmitted a Return of the Light Cloathing wanted in this Department which I could wish were forwarded on with all convenient speed—I have sent the Regimental returns that your Excellency may see what is proper to be sent, as some of the Articles may be difficult to procure.
The ammunition I apply’d for at Fishkill by Virtue of General Knox’s Order could not all be procured. The small quantity which could be spared is on the way up—I am informed by Letters from Colonel Chivers that it is not to be had at Springfield, But that he had sent to Boston for it, I have sent an Express to hasten it up, tho I am afraid it will not arrive in time.

As there are a number of Drafts & others in this state who would probably enlist during the War, I would request to know what encouragement is given them by Congress.
Colonel Dubois who will have the Honour of handing you this will inform your Excellency of a Dispute subsisting between him and Colonel Gansevoort. The former claiming a superiority of Rank by Virtue of his Commission in the Line, The latter by Virtue of his Rank in the stat⟨e.⟩ However in order to prevent the confusion which must ensue as this Campaign is Composed of Different Corps, in consequence of accident to me, Or my leaving one of their Regiments in Fort schuyler, Colonel Dubois has ceded his pretensions to Rank to Colonel Gansevoort during the ensuing Campaign, provided they should not be Joined by any other Corps. Or by Orders from Congress or your Excellency.
This moment I received Information by Letters from Colonel schammel, together with the Resolutions of Congress for appointing Brigade Inspectors &c.
As the duty of Brigade Majors is such an extensive Department, as this is almost too much for one person independant of the additional duties of Inspector I am much afraid it will be Difficult to persuade any Major of my Brigade to accept the Office—Neither indeed do I know any in the New York Line who is Qualified for such an important Post except Major Fish who is at present with Colonel Cortlandt and who by reason of his health I am afraid will decline—However I will write to him on the subject and transmit his answer as soon as it arrives to your Excellency. And if he should accept I would request the favour of detaining my present Brigade Major as secretary during my Command in this Department who is a young Gentleman possesed of such Qualifications as cannot fail to Recommend him to the particular notice of your Excellency and his Country.
Since my last one of our Scouts arrived here from Oswegotchee with four british Prisoners, The particulars of this Excursion I presume hath been transmitted to your Excellency by General Schuyler.
I wish to be informed what is to be done with them a few others and the thirty three Indian Prisoners, If I should ⟨move⟩ as I do not conceive they would be by any means Safe in such case. I have the honour to be your Excellencys most hume Servant
James Clinton B. Genl
P.S. I am just informed by Express that the enemy alarmed the German Flats on the 10th Inst. took five Scalps and One Prisoner before they could be Pursued.
